[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff requests this court to hold the defendant in arrears for back child support of $14,637 as of the date of the hearing. The defendant claims the arrearage is only $1,234 based upon a written agreement signed by the parties of January 12, 1990. Although the agreement says the document will be entered into court records, it never actually was entered into the court record.
According to Albrecht v. Albrecht, 19 Conn. App. 146
(1989), "[d]ecrees in a dissolution action cannot be modified by the acts of the parties without further decree or order by the court." The dissolution decree in this case states that temporary support shall be as follows until the Family Relations Report is completed: $50 per week for Jennie, $100 per week for Michael, and $150 per week for Julie so long as the children are living with the plaintiff. This court finds that the parties' agreement was incorporated into this decree. Therefore this court finds that the written modification agreement is invalid since it was not submitted to the court to be adopted as a court order.
The court therefore orders the defendant to pay an arrearage of $14,637 at the rate of $20 per week.
Norko, J.